DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse of Invention I (directed to a device), Species I-1 shown in Fig. 29F and Claims 1-13 in the response to restriction requirements filed on 03/08/22 has been acknowledged. However, a closer review of the application showed that, except for an independent Claim 1 and a few other claims, most of Claims 1-13 are directed to a species of Figs. 30-37, not to a species of Fig. 29F. In view of the above, Examiner contacted Mr. Leon Radomsky, the Attorney for the application, asking if it would be reasonable to choose a species of Figs. 30-37, to examined all Claims 1-13. Mr. Radomsky agreed to choose for examination the species of Figs. 30-37.

Status of Claims
Claims 14-20 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-13 are examined on merits herein. 

Drawings
The drawings are objected to because it is unclear how a seal ring structure shown in Fig. 32B and comprising two narrow gaps 449 separated by a wide gap 69 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Describing a specified shape of a seal ring in Figs. 30A-30C, specification does not explain how this shape of the seal ring is transformed into a seal ring of Fig. 34A having a different shape, including a dielectric 291 of a trapezoid shape and metallic sidewalls inclined at an acute angle.
Appropriate correction/clarification is required.
Claim Objections
Claims 5 is objected to because of the following informalities:  
Claim 5 recites: “located I the gap”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 2: Claim 2 recites: “the at least one edge seal ring structure… comprises:… notch regions connecting neighboring pairs of the laterally-extending regions”. The recitation is unclear, since contradicts with the specification of the application, teaching (Figs. 30-32, paragraph 0253 of the published application) that only one notch region connects neighboring pairs of the laterally-extending regions.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
a notch region connecting a neighboring pair of the laterally-extending regions”.
In re Claim 3: Claim 3 recites: “The semiconductor die of Claim 1, wherein the at least one edge seal ring structure comprises a metallic material layer that continuously extends laterally through each of the laterally-extending regions and the notch regions”. There is a lack of antecedent basis for using article “the” with “laterally-extending regions” and “not regions”, since Claim 1 does not teach these regions. 
Appropriate correction is required to correct the claim language.
For this Office Action, Claim 3 was interpreted as: “The semiconductor die of Claim 2, wherein the at least one edge seal ring structure comprises a metallic material layer that continuously extends laterally through each of the laterally-extending regions and the notch region”.
In re Claims 7, 8, 9, and 13: Claims 8 and 9 recite: “notch regions” and Claims 7  and 13 recite: “each of the notch regions”. For this Office Action, these recitations of Claims 7-9 and 13 were interpreted as: “notch region”.
In re Claim 10: Claim 10, dependent on Claim 2, recites: “the metallic material layer has a plurality of tapered sidewalls adjoining by at least one horizontal stepped surface and extending through different dielectric material portions”. The recitation is unclear, since Claim 2 does not recite “metallic material”, but describes a seal ring of a specified shape, which has no tapered sidewalls. Although “tapered metallic sidewalls” are shown for a seal ring in Fig. 34, it is unclear how this structure is created from a seal ring shown in Figs. 30-32. 

For this Office Action, considering that Fig. 34 has seal rings of different shape, including those that are like seal rings of Figs. 29i, the current application interpreted Claim 10 as being dependent on Claim 1.
In re Claims 4-5 and 11-12: Claims 4-5 and 11-12 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (US 2017/0103995) in view of Ariyoshi (US 10,115,681).
In re Claim 1, Hatano teaches a semiconductor die, comprising:
a semiconductor device (Fig. 4) - such as a memory with memory cells MC, (paragraph 0033) located over a substrate SB (paragraph 0042);
at least one dielectric material portion of 200 (Figs. 8-17, paragraph 0067) that is located between a seal ring GR and the semiconductor devices - that laterally surrounds the semiconductor devices;
interconnect-level dielectric material layers 201’ (Figs. 11-17, paragraph 0070) that overlie the semiconductor devices and the at least one dielectric material portion of 200; and
at least one edge seal ring structure GR (with a cross-section shown in Figs. 9 and 17: the seal ring GR is called “a guard ring” by Hatano, but it performs a common function of a seal ring – it prevents moisture from entering into the device, paragraph 0027; the seal ring is created in trenches T2 in Figs. 11-17, see paragraphs 0055-0070) that laterally surrounds the semiconductor devices, the at least one dielectric material portion 200 (which is disposed between GR and the semiconductor devices), the interconnect-level dielectric material layers 201’, and comprises a respective metallic material layer 31 (paragraph 0060), wherein the metallic material layer comprises (see Annotated Portion of Fig. 16) Annotated Portion of Fig. 16

    PNG
    media_image1.png
    470
    233
    media_image1.png
    Greyscale

an inner vertical sidewall segment – IVSS -that laterally surrounds and laterally encloses the semiconductor devices, and an outer vertical sidewall segment OVSS that laterally surrounds and laterally encloses a gap – Gap - located between the inner and the outer sidewall segments, wherein the gap has an opening – Opening - in its upper portion.
Hatano does not teach that the semiconductor die comprises semiconductor devices disposed above the substrate – he teaches the die comprised a single memory (with its peripheral circuits, etc.).
Although Hatano teaches metal structures (such as bit lines BL and their connections to underlaying memory cells (Fig. 4) disposed above memory cells, Hatano does not teach (at least, explicitly) that metal interconnect structures are embedded into the inter-level dielectric material and does not teach (at least explicitly) that the at least one seal ring surrounds the metal interconnect structures.
Ariyoshi teaches a semiconductor die (Fig. 28) comprising a stack of two semiconductor devices (Abstract: each device comprises a stack of alternating insulating and conductive layers); Ariyoshi further teaches that metal structures 88, 489 (column 38 line 26) are embedded into an inter-level dielectric material 282 (column 27, line 7 and 54), and that at least one seal ring 199 (column 30 line 37) surrounds not only semiconductor devices disposed under 282, but also surrounds the metal structures 88, 489 that are embedded into the inter-level dielectric material and are connected to memories.
Hatano and Ariyoshi teach analog art directed to three-dimensional memories comprising a seal ring, and one of ordinary skill in the art before filing the application 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hatano device by substituting its semiconductor die comprised a single memory device with a die comprised a stack of two semiconductor memories – per Ariyoshi, while still maintaining the at least one dielectric material portion to laterally surrounding the semiconductor die (per Hatano), wherein it is desirable to extend the Hatano’ structure into a field of semiconductor dies comprised a stack of three-dimensional memories.
It would have been obvious for one of ordinary skill in the art before filing the application to further modify the Hatano device by incorporating its metallic structures into an inter-level dielectric material (per Ariyoshi) and extending the Hatano’ seal ring structure at least to a top surface of an interconnect-level dielectric material disposed above the stack to be surrounded by the at least one seal ring, to protect these metal structures from inaccurate handling and from moisture.

As far as the claims are understood, Claims 2-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano/Ariyoshi in view of Mizuta et al. (US 2015/0008555). 
In re Claim 2, Hatano/Ariyoshi teaches the semiconductor die of Claim 1 as cited above.

Hatano/Ariyoshi does not teach that the at least one edge seal ring structure has a horizontal cross-section profile that comprises not one, but a few laterally extending regions with a uniform width between an inner sidewall and an outer sidewall, and comprising a notch region connecting neighboring pairs of the laterally-extending regions and having a greater width than the uniform width.
Mizuta teaches that a seal ring CG (Fig. 4) can be created with a same cross-sectional profile as seal rings of Hatano and Ariyoshi, but points out that a seal ring structure can be created with multiple different shapes – it may have a triangle shape – as PG in Figs. 10 (paragraph 0108) – being formed in a triangle-shape trench - or having a complicated shape of being created in a trench 212C in Fig. 24 (paragraph 0186), wherein the trench 212C comprises two laterally-extending regions with a uniform width and a space for a notch region (with curved walls) connecting the laterally-extending regions.
Hatano/Ariyoshi and Mizuta teach analogous art directed to a seal ring created in a trench, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Hatano/Ariyoshi seal ring in view of the Mizuta teaching, since they are from the same field of endeavor, and Mizuta created a successfully operated device.

Annotated Portion of Fig. 24 N1

    PNG
    media_image2.png
    204
    227
    media_image2.png
    Greyscale

two laterally-extending regions that extend laterally with a uniform width (within trench regions having diameter DA1) and comprising a notch region (having a curved surface in a trench region with a maximum diameter DA2 and extending to the laterally-extending regions) connecting a neighboring pair of the laterally-extending regions and having a greater width than the uniform width, if such shape of a seal ring cross-section is preferred by the manufacturer: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 3, Hatano/Ariyoshi/Mizuta teaches the semiconductor die of Claim 1 (e.g., “of Claim 2”, in accordance with the claim interpretation) as cited above. 
Since the Hatano’ at least one edge seal ring comprises a metallic material layer 31 extending along the seal ring portion surrounding the semiconductor devices (see for Claim 1), it would have been obvious for one of ordinary skill in the art before filing the 
In re Claim 4, Hatano/Ariyoshi/Mizuta teaches the semiconductor die of Claim 3 as cited above, wherein, as shown for Claim 1, the seal ring of Hatano, comprises a metallic material surrounding a gap filled with a dielectric material.
Hatano does not teach that the metallic material layer laterally surrounds a void which is connected to the gap.
Mizuta teaches (Figs. 10B, 10C, paragraphs 0111-0112) that a seal ring may comprise two insulating materials, one of which is a void 70, or, stating differently, a gap connected to a void. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hatano/Ariyoshi/Mizuta seal ring of Claim 3 by substituting the Hatano’ dielectric gap with a dielectric gap connected to a void (per Mizuta), creating by that a structure in which the metallic material laterally surrounds a void connected to the gap: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results – and the result would be predictable, since air (of the void) is also an insulator.
In re Claim 5
In re Claim 6, Hatano/Ariyoshi/Mizuta teaches the semiconductor die of Claim 2 as cited above, with Ariyoshi teaches the metal interconnect structure embedded into the interconnect-level dielectric, as shown for Claim 1.
Ariyoshi further teaches (Fig. 28) bonding pads 96, 98 (column 27 line 59) contacting a subset of the metal interconnect structures 88, 489, wherein an edge seal ring structure 591 vertically extends from a top surface of the substrate to a horizontal plane including bottom surface of the bonding pads 96, 98.
Since Hatano teaches that the seal ring is extending from a substrate, it would have been obvious for one of ordinary skill in the art before filing the application to further modify the Hatano/Ariyoshi/Mizuta semiconductor die of Claim 2 by adding to the semiconductor die - also bonding pads contacting a subset of the metal interconnects, to provide structures for application various signals to the interconnects, and to extend the at least one edge seal ring vertically from the top surface of the substrate (per Hatano and Ariyoshi) to a horizontal plane including at least bottom surface of the bonding pads (per Ariyoshi), to protect the bonding pads from moisture.
In re Claim 7, Hatano/Ariyoshi/Mizuta teaches the semiconductor die of Claim 2 as cited above, with the seal ring incorporated into the trench taught by Mizuta and comprising the notch region (which is wider than laterally extending regions with the uniform width). 
It would have been obvious for one of ordinary skill in the art before filing the application that the notch of the seal ring incorporated into this trench would comprise (see Annotated Portion of Fig. 24 N2):



    PNG
    media_image3.png
    249
    212
    media_image3.png
    Greyscale

a respective pair of protrusion sidewall segments PSS that adjoin a respective vertically- extending edge of a pair of laterally-extending regions LER of the laterally-extending regions; and a respective offset sidewall segment OSS (located at a region with a maximum diameter of the notch DA2) adjoined to edges of the respective pair of protrusion sidewall segments PSS and laterally offset from the pair of laterally-extending regions.
In re Claim 8, Hatano/Ariyoshi/Mizuta teaches the semiconductor die of Claim 2 as cited above, wherein (see Annotated Portion of Fig. 24 N1 and N2) the notch region (with curved sidewalls) laterally protrudes outward in two directions from the laterally-extending regions LER of the at least one edge seal ring structure.
In re Claim 13, Hatano/Ariyoshi/Mizuta teaches the semiconductor die of Claim 2 as cited above, wherein the seal ring of Hatano is formed in a trench shaped per Mizuta. 
Since Hatano teaches (Fig. 16) that the seal ring is created as a cavity between metal layers 31, the cavity filled with the dielectric material 32 and having the opening in the top (as explained for Claim 1), it would have been obvious for one of ordinary skill in the art before filing the application to create the Hatano/Ariyoshi/Mizuta seal ring of 

Allowable Subject Matter
Claims 9-10 contain allowable subject matter, and Claims 11-12 depend on Claim 10.
Reason for Indicating Allowable Subject Matter
Re Claim 9: The prior arts of record cited by the current Office Action, alone or in combination, do(es) not anticipate and do(es) not render obvious such limitation of Claim 9 as: “the notch regions laterally protrude outward in one direction from the laterally-extending regions”, in combination with limitations of Claims 1 and 2, on which Claim 9 depends.
Re Claim 10: The prior arts of record cited by the current Office Action, alone or in combination, do(es) not anticipate and do(es) not render obvious such limitation of Claim 10 as: “the metallic material layer has a plurality of tapered sidewalls adjoined by at least one horizontal stepped surface and extending through different dielectric material portions of the plurality of dielectric material portions”, in combination with other 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/23/22